Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 and 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 1-12 and 17-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-12 and 17-20 are canceled.


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 6/7/2022 could either not be found or was not suggested in the prior art of record. With respect to claim 13, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a microneedle array comprising: a plurality of microneedles; a backing to which each microneedle of the plurality of microneedles is coupled; and a plurality of fibers, wherein the plurality of fibers are disposed within an entire internal volume of the plurality of microneedles relative and the plurality of fibers do not extend into the backing, and wherein the plurality of fibers are electrospun with one or more excipients incorporated in the plurality of fibers to thereby increase a porosity of the plurality of fibers, as recited in claim 13, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2015/0126633 to Jung et al., which discloses a microneedle array (see Figs. 11d-11e) comprising: a plurality of microneedles (shown in Fig. 11d); a backing to which each microneedle of the plurality of microneedles is coupled; and a plurality of fibers (electrospun fibers, paragraphs 101, 103 and Fig. 11e, while shown in Fig. 11e as PLGA fibers, paragraph 41 discloses that the hydrophobic polymer used to make the fibers can be any hydrophobic polymer that can form a fibrous structure through electrospinning and can be conventionally used as a hydrophobic polymer in the art may be used without limitation thereto), wherein the plurality of fibers are disposed within the plurality of microneedles relative to the backing (shown in Fig. 11e), and wherein the plurality of fibers are electrospun with one or more excipients (solvent, paragraphs 101, 103) incorporated in the plurality of fibers to thereby increase a porosity of the plurality of fibers (paragraph 103, solvent is removed to produce the fibers}, wherein at least one of a small molecule, a biologic, an antibody (paragraph 6), RNA (paragraph 6), DNA (paragraph 6), or other pharmaceutically active substance (drug A) is disposed within the plurality of fibers (see Fig. 11e), and wherein at least one of a small molecule, a biologic, an antibody (paragraph 6), RNA (paragraph 6), DNA (paragraph 6), or other pharmaceutically active substance (drug C) is disposed within a material of the plurality of microneedles that is not the plurality of fibers (see Fig. 11e), but Jung et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783